United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1031EM
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Jeffrey Todd Blackwell,                  *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: July 14, 1998
                                Filed: October 8, 1998
                                 _____________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                          _____________

PER CURIAM.

       Jeffrey Todd Blackwell pleaded guilty to possessing with intent to distribute 50
grams or more of crack and to being a felon in possession of a firearm. The district
court sentenced Blackwell as a career offender to concurrent prison terms and
supervised release. Blackwell appeals his conviction and sentence. Counsel filed a
brief under Anders v. California, 386 U.S. 738 (1967), and Blackwell filed a pro se
brief.

       We reject counsel's argument that the district court abused its discretion in
refusing to allow Blackwell to withdraw his guilty plea because Blackwell
misunderstood the prison sentences he faced. When the district court properly informs
a defendant of the maximum statutory penalties, as it did here, counsel's mistaken
estimation of a defendant's sentence is not a fair and just reason to withdraw a guilty
plea and does not render the plea involuntary. See United States v. Bond, 135 F.3d
1247, 1248-49 (8th Cir.) (per curiam), cert. denied, 1998 W. 289850 (U.S. June 26,
1998) (No. 97-9277).

      We also reject Blackwell's pro se arguments. Blackwell was properly sentenced
as a career offender based on his earlier drug and burglary convictions. See U.S.
Sentencing Guidelines Manual § 4B1.1. (1997); United States v. Reynolds, 116 F.3d
328, 329-30 (8th Cir. 1997). Additionally, we conclude the district court's drug-
quantity determination is not clearly erroneous. See United States v. Hiveley, 61 F.3d
1358, 1362 (8th Cir. 1995) (per curiam) (standard of review). Blackwell stipulated in
his plea agreement that the substance in his possession was crack, and he also
stipulated the money in his possession was drug proceeds. Finally, we decline to
consider Blackwell's claim of ineffective assistance of counsel on direct appeal. See
United States v. Brant, 113 F.3d 127, 128 (8th Cir. 1997).

      After careful review of the record, we find no other nonfrivolous issues. See
Penson v. Ohio, 488 U.S. 75, 80 (1988). We thus affirm Blackwell's conviction and
sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-